                                             Case 3:21-cv-06055-JCS Document 8 Filed 09/04/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            WILLIAM DAVID BUSH,
                                   7                                                         Case No. 21-cv-06055-JCS
                                                        Plaintiff,
                                   8
                                                  v.                                         ORDER TO SHOW CAUSE
                                   9
                                            UNITED STATES DEPARTMENT OF
                                  10        HEALTH AND HUMAN SERVICES, et
                                            al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14   I.      INTRODUCTION
                                  15           Having granted Plaintiff’s request to proceed in forma pauperis under 28 U.S.C. §

                                  16   1915(a)(1), the Court is required to review Plaintiff’s complaint under 28 U.S.C. § 1915(e)(2)(B)

                                  17   to determine whether any claims are subject to dismissal on the basis that they: (1) are frivolous

                                  18   or malicious; (2) fail to state a claim on which relief may be granted; or (3) seek monetary relief

                                  19   from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Marks v.

                                  20   Solcum, 98 F.3d 494, 495 (9th Cir. 1996). Because Plaintiff has declined consent to magistrate

                                  21   jurisdiction pursuant to 28 U.S.C. § 636(c), the undersigned intends to reassign this case to a

                                  22   district judge with a report and recommendation addressing the adequacy of Plaintiff’s claims.

                                  23   For the reasons set forth below, the Court finds that Plaintiff’s claims are insufficiently pled.

                                  24   Therefore, Plaintiff is ORDERED TO SHOW CAUSE why this case should not be dismissed.

                                  25   II.     THE COMPLAINT
                                  26           Plaintiff brings this action against the Department of Health and Human Services (“HHS”)

                                  27   and the Secretary of HHS, Xavier Becerra, seeking declaratory injunctive relief under the

                                  28   Administrative Procedures Act (“APA”), 5 U.S.C. §§ 702-703. The complaint relates to “filled
                                              Case 3:21-cv-06055-JCS Document 8 Filed 09/04/21 Page 2 of 5




                                   1   milk,” that is, “any milk, cream, or skimmed milk . . . to which has been added, or which has been

                                   2   blended or compounded with, any fat or oil other than milk fat, so that the resulting product is in

                                   3   imitation or semblance of milk, cream, or skimmed milk[.]” Complaint ¶ 3. According to

                                   4   Plaintiff, the “Filled Milk Act, promulgated by Congress in 1923, prohibits the manufacturing . . .

                                   5   [of] any filled milk products” for sale in interstate commerce and the constitutionality of the Act

                                   6   has been upheld, yet HHS is failing to enforce it “as it pertains to statutory Organic Dairy Milk

                                   7   protocols.” Id. at ECF p. 5.

                                   8            Plaintiff alleges that “Many Milk processing companies are filling Milk in violation of the

                                   9   Federal Statutes” because “FDA guidelines on optional vitamin fortification are unspecified on

                                  10   what ‘Carriers’ may be utilized -- leading milk processors to use oils other than that allowable

                                  11   under the law.” Id. Thus, he alleges, “Milk Processors are substituting dairy milk fats and oils

                                  12   with vegetable alternatives, which are added under the guise of a vitamin A & D ‘carrier’ in the
Northern District of California
 United States District Court




                                  13   products they advertise to be Grade A Organic Dairy Milk.” Id. at ECF pp. 5, 7. He further

                                  14   alleges that “The Milk Processors imitation milk product marketing is indistinctive and

                                  15   deceptively marketed as Organic Dairy Milk, swindling the public into the belief that the blended

                                  16   vegetable oil semblance containing in part pasteurized non fat or low fat dairy milk, is organic

                                  17   dairy milk.” Id. at ECF p. 7. Plaintiff asserts a single claim under the APA based on “Agency

                                  18   inaction not in accordance with law.” Id. He asks the Court to order Defendants to enforce the

                                  19   Filled Milk Act.

                                  20   III.     ANALYSIS
                                  21           A.    Legal Standards Under 28 U.S.C. § 1915 and Rule 12(b)(6)
                                  22            Where a plaintiff is found to be indigent under 28 U.S.C. § 1915(a)(1) and is granted leave

                                  23   to proceed in forma pauperis, courts must engage in screening and dismiss any claims which:

                                  24   (1) are frivolous or malicious; (2) fail to state a claim on which relief may be granted; or (3) seek

                                  25   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

                                  26   Marks v. Solcum, 98 F.3d 494, 495 (9th Cir. 1996).

                                  27            To state a claim for relief, a plaintiff must make “a short and plain statement of the claim

                                  28   showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Further, a claim may be
                                                                                          2
                                           Case 3:21-cv-06055-JCS Document 8 Filed 09/04/21 Page 3 of 5




                                   1   dismissed for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6);

                                   2   see also Diaz v. Int’l Longshore and Warehouse Union, Local 13, 474 F.3d 1202, 1205 (9th Cir.

                                   3   2007). In determining whether a plaintiff fails to state a claim, the court takes “all allegations of

                                   4   material fact in the complaint as true and construe[s] them in the light most favorable to the non-

                                   5   moving party.” Cedars-Sinai Med. Ctr. v. Nat’l League of Postmasters of U.S., 497 F.3d 972, 975

                                   6   (9th Cir. 2007). However, “the tenet that a court must accept a complaint’s allegations as true is

                                   7   inapplicable to legal conclusions [and] mere conclusory statements,” Ashcroft v. Iqbal, 556 U.S.

                                   8   662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)), and courts “do not

                                   9   necessarily assume the truth of legal conclusions merely because they are cast in the form of

                                  10   factual allegations.” Coto Settlement v. Eisenberg, 593 F.3d 1031, 1034 (9th Cir. 2010) (internal

                                  11   quotation marks omitted). The complaint need not contain “detailed factual allegations,” but must

                                  12   allege facts sufficient to “state a claim to relief that is plausible on its face.” Id. at 678 (citing
Northern District of California
 United States District Court




                                  13   Twombly, 550 U.S. at 570).

                                  14           Where the complaint has been filed by a pro se plaintiff, courts must “construe the

                                  15   pleadings liberally . . . to afford the petitioner the benefit of any doubt.” Hebbe v. Pliler, 627 F.3d

                                  16   338, 342 (9th Cir. 2010). “A pro se litigant must be given leave to amend his or her complaint

                                  17   unless it is absolutely clear that the deficiencies in the complaint could not be cured by

                                  18   amendment.” Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987), superseded on other grounds

                                  19   by statute, as recognized in Lopez v. Smith, 203 F.3d 1122 (9th Cir. 2000) (en banc). Further,

                                  20   when it dismisses the complaint of a pro se litigant with leave to amend, “the district court must

                                  21   provide the litigant with notice of the deficiencies in his complaint in order to ensure that the

                                  22   litigant uses the opportunity to amend effectively.” Id. (quoting Ferdik v. Bonzelet, 963 F.2d

                                  23   1258, 1261 (9th Cir. 1992)). “Without the benefit of a statement of deficiencies, the pro se litigant

                                  24   will likely repeat previous errors.” Karim-Panahi v. L.A. Police Dep’t, 839 F.2d 621, 624 (9th

                                  25   Cir. 1988) (quoting Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987)).

                                  26          B.     The APA
                                  27           The APA affords a right to seek judicial review of agency action to a person who suffers a

                                  28   legal wrong or is “adversely affected or aggrieved” by that action “within the meaning of the
                                                                                            3
                                           Case 3:21-cv-06055-JCS Document 8 Filed 09/04/21 Page 4 of 5




                                   1   relevant statute.” 5 U.S.C. § 702. “To the extent necessary to decision and when presented…

                                   2   [t]he reviewing court shall . . . (1) compel agency action unlawfully withheld or unreasonably

                                   3   delayed; and (2) hold unlawful and set aside agency action, findings, and conclusions found to be .

                                   4   . . (A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 5

                                   5   U.S.C. § 706

                                   6          C.      Standing
                                   7          Under the “case” or “controversy” provisions of Article III of the U.S. Constitution, a

                                   8   plaintiff is required to have standing to pursue a claim in federal court. Bennett v. Spear, 520 U.S.

                                   9   154, 167 (1997). “Th[e] ‘irreducible constitutional minimum’ of standing requires: (1) that the

                                  10   plaintiff have suffered an ‘injury in fact’—an invasion of a judicially cognizable interest which is

                                  11   (a) concrete and particularized and (b) actual or imminent, not conjectural or hypothetical; (2) that

                                  12   there be a causal connection between the injury and the conduct complained of—the injury must
Northern District of California
 United States District Court




                                  13   be fairly traceable to the challenged action of the defendant, and not the result of the independent

                                  14   action of some third party not before the court; and (3) that it be likely, as opposed to merely

                                  15   speculative, that the injury will be redressed by a favorable decision.” Id. (quoting Lujan v. Defs.

                                  16   of Wildlife, 504 U.S. 555, 560-561 (1992)).

                                  17          Further, “a person suing under the APA must satisfy not only Article III’s standing

                                  18   requirements, but an additional test: The interest he asserts must be ‘arguably within the zone of

                                  19   interests to be protected or regulated by the statute’ that he says was violated.” Match-E-Be-

                                  20   Nash-She-Wish Band of Pottawatomi Indians v. Patchak, 567 U.S. 209, 224 (2012) (quoting

                                  21   Association of Data Processing Service Organizations, Inc. v. Camp, 397 U.S. 150, 153 (1970)).

                                  22   This prudential standing test “ ‘is not meant to be especially demanding.’ ” Id. (quoting Clarke v.

                                  23   Securities Industry Assn., 479 U.S. 388, 399 (1987)). Rather, the test is applied “in keeping with

                                  24   Congress’s ‘evident intent’ when enacting the APA ‘to make agency action presumptively

                                  25   reviewable.’ ” Id. (quoting Clarke, 479 U.S. at 399).

                                  26          Plaintiff has alleged no facts showing that he has been injured by Defendants’ inaction.

                                  27   Thus, he has not established Article III standing or prudential standing to assert his APA claim.

                                  28
                                                                                         4
                                             Case 3:21-cv-06055-JCS Document 8 Filed 09/04/21 Page 5 of 5




                                   1          D.    Subject Matter Jurisdiction

                                   2           The Supreme Court has held, as a matter of subject matter jurisdiction, that a claim based

                                   3   on agency inaction under 5 U.S.C. § 706(1) “can proceed only where a plaintiff asserts that an

                                   4   agency failed to take a discrete agency action that it is required to take.” Norton v. S. Utah

                                   5   Wilderness All., 542 U.S. 55, 64 (2004) (“SUWA”) (emphasis in original). Thus, Section 706(1)

                                   6   does not permit “broad programmatic attack[s].” Id. The Court in SUWA explained the reason for

                                   7   these limitations:

                                   8                  If courts were empowered to enter general orders compelling
                                                      compliance with broad statutory mandates, they would necessarily be
                                   9                  empowered, as well, to determine whether compliance was
                                                      achieved—which would mean that it would ultimately become the
                                  10                  task of the supervising court, rather than the agency, to work out
                                                      compliance with the broad statutory mandate, injecting the judge into
                                  11                  day-to-day agency management.
                                  12
Northern District of California




                                       Id. at 66-67. Plaintiff has not identified any discrete action HHS is required to take but instead
 United States District Court




                                  13
                                       brings the sort of a broad programmatic challenge the Supreme Court has found is not permitted
                                  14
                                       under the APA. Therefore, the Court lacks subject matter jurisdiction over Plaintiff’s claim.
                                  15
                                       IV.     CONCLUSION
                                  16
                                               Accordingly, no later than October 12, 2021, Plaintiff must either file an amended
                                  17
                                       complaint curing the deficiencies identified herein or file a response to this Order addressing why
                                  18
                                       his APA claim is sufficiently alleged. If Plaintiff does not respond to this Order by October 12,
                                  19
                                       2021, the case will be reassigned to a United States district judge with a recommendation that the
                                  20
                                       case be dismissed. The case management conference previously set for October 29, 2021 at 2:00
                                  21
                                       p.m. is continued to December 3, 2021 at 2:00 p.m.
                                  22
                                               IT IS SO ORDERED.
                                  23

                                  24
                                       Dated: September 4, 2021
                                  25
                                                                                        ______________________________________
                                  26                                                    JOSEPH C. SPERO
                                                                                        Chief Magistrate Judge
                                  27

                                  28
                                                                                         5
